





premierlogo2.jpg [premierlogo2.jpg]Exhibit 10.1


October 9, 2017


Via Email


Durral R. Gilbert
        
Re: Transition Agreement and Release                


Dear Durral:


As we discussed, the purpose of this letter is to confirm details related to the
final package that Premier HealthCare Solutions, Inc. (“Premier”) will provide
you in exchange for your entering into this Transition Agreement and Release
(the “Agreement”). Because of various requirements relating to separations, some
of the language in the Agreement is somewhat formal, for which we apologize.
However, we hope that this package will be helpful to you, and we thank you for
your past commitment to Premier and willingness to be of assistance with respect
to the orderly transitioning of your duties and responsibilities.


1.
Last Day of Employment and Active Transition Assistance. Per our discussion, the
intent of this Agreement is for you to enter into a period where you will
transition your responsibilities as President, Supply Chain Services, effective
beginning October 3, 2017 through December 31, 2017 (collectively, the
“Transition Period”). You and Premier understand and agree that:



•
If you sign and do not revoke this Agreement, and provided all conditions of
this Agreement are met by you, after October 3, 2017, you shall continue to be
employed by Premier for a period through December 31, 2017, upon which your
employment with Premier shall end (the “Separation Date”).



•
Your time from October 3, 2017 through October 31, 2017 will be a working
transition, during which you will be expected to continue to perform your
regular work duties, projects and assignments in your current role as President,
Supply Chain Services, as before.



•
During the period following October 31, 2017 through December 31, 2017, you will
continue to be employed by Premier, but you will relinquish your position and
title as President, Supply Chain Services, will no longer provide executive
leadership to the Supply Chain Services team, and will cease to be an officer of
Premier and/or its related entities and boards. Instead, you will be expected to
remain reasonably available to consult, provide assistance and address
questions/issues as the President and Chief Executive Officer of Premier, Susan
DeVore, Chief Operations Officer, Mike Alkire, and/or their designees may from
time to time reasonably request if and as the need arises with respect to (i)
the transition of your position responsibilities and pending matters / projects,
and (ii) subject matters that are within the current scope of your job duties,
responsibilities and expertise.



During the Transition Period, you further specifically agree to work diligently
and to cooperate with Premier and its officers and employees with respect to:


(a)
The transition of your position responsibilities and pending matters, at the
direction of Chief Operations Officer Mike Alkire and/or his designee;



(b)
The transition of the following: your business unit, governance positions (i.e.,
boards and other positions with Premier and its affiliates), pharmacy licenses
and related matters (including requests or requirements of state and federal
government bodies), and general customer / business partner responsibilities,
designations, and relationships;






--------------------------------------------------------------------------------







(c)
Good faith efforts to complete and/or cooperatively hand-off to designated
Premier leadership key projects and other work; and



(d)
Other matters reasonably requested by Chief Operations Officer Mike Alkire
and/or his designee.



In addition, you and Premier understand and agree that the Separation Benefits
outlined in Section 5 below are being provided, in part, in consideration of the
business transition commitments in this Section 1.


2.
Final Pay. With respect to the final pay to be provided to you upon your
separation, you should know that regardless of whether you sign this Agreement:



•
You will be paid your regular salary through your last day of employment, less
applicable withholding required by law.

(Note: if you enter into this Agreement, your last day of employment will not
occur until, and your regular compensation will be extended through, your
December 31, 2017 Separation Date, as is described more fully in Section 5
below).
•
You will be paid all accrued, unused vacation due you through your last day of
employment, less applicable withholding required by law.



•
You will be reimbursed for any reasonable and necessary business expenses
incurred through the last day of employment, provided such expenses: (a) were
approved by your manager, (b) are submitted to Premier with appropriate
supporting documentation and in accordance with applicable policies, and (c) are
submitted no later than 30 days following the Separation Date.



•
Your current health insurance coverage will end effective as of the last day of
the month for your last day of employment, and all other group benefits will
terminate effective as of your last day of employment.

(Note: if you enter into this Agreement, your last day of employment will not
occur until, and your regular benefits will be extended through, your December
31, 2017 Separation Date, as is described more fully in Section 5 below, such
that your health insurance coverage and all other group benefits will
collectively terminate on December 31).
•
Despite the end of your regular benefits, you will be notified about your rights
regarding potential continuation of your healthcare insurance coverage in
accordance with the requirements of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), as well as the costs and conditions of that
option.



•
As a participant in Premier’s 401(k) plan, your enrollment will end effective on
your last day of employment. You can complete a distribution request form to
withdraw or roll over your vested funds to an individual retirement account or
another qualified plan.



3.
Deferred Compensation. Regardless of whether you sign this Agreement, following
your last day of employment, you shall cease to be an active participant in the
awards and other benefits under the Premier, Inc. Deferred Compensation Plan
(the “Deferred Compensation Plan”). You and Premier also agree that you will not
accrue any additional awards, credits, contributions or benefits under the
Deferred Compensation Plan after your last day of employment. Your rights to,
and Premier's obligations concerning, vested benefits that you have accrued
under the Deferred Compensation Plan through your last day of employment and
distributions to you arising under the same shall be governed by and made in
accordance with the terms and conditions of such plan and applicable law.



4.
Equity. Regardless of whether you sign this Agreement, Premier agrees to provide
you with your eligible equity and/or payments as a participant under the
Premier, Inc. 2013 Equity Incentive Plan (“EIP”) and/or the Employee Stock
Purchase Plan (“ESPP”), as applicable, which shall be calculated, provided,
governed by






--------------------------------------------------------------------------------





and/or paid to you in accordance with the terms, rules, restrictions and
conditions of such applicable plan(s) and the prior restricted stock unit,
performance share and non-qualified stock option award agreements provided to
you, if any, as applicable. Further, subject to the terms and conditions in this
Agreement, in exchange for you entering into this Agreement and complying with
its terms, following the Separation Date and this Agreement’s Effective Date (as
defined in Section 15 below), whichever occurs later, Premier agrees to treat
your separation under the terms of such equity plan(s) and any related award
agreements as that of a “good leaver” and/or “involuntary termination without
cause - non-change in control event” to the extent applicable for purposes of
calculating applicable vesting, payment, option exercise and other terms,
subject to and conditioned on approval of the Compensation Committee of the
Board of Directors of Premier.


5.
Separation Benefits. Subject to the terms and conditions in this Agreement, in
exchange for you entering into this Agreement and complying with its terms,
Premier will provide you the separation benefits described in this section
(collectively, the “Separation Benefits”) following the Separation Date and this
Agreement’s Effective Date (as defined in Section 15 below), whichever occurs
later. Your right to the Separation Benefits described below is expressly
conditioned on your timely execution, delivery to Premier and non-revocation of
the release of claims contained in this Agreement, as is also required per the
terms of the Executive Employment Agreement with Premier previously signed by
you on September 16, 2013 (the “Employment Agreement”).



(a)
Separation Communications. We will reflect your separation as resulting from a
resignation for purposes of communications with individuals requesting future
employment references. Further, we will prepare in coordination with you and
provide you with a mutually agreed-to written letter of reference for your use
with potential future employers and/or others. Such letter of reference will
include, at a minimum, confirmation of your dates of engagement, positions held
and scope of work. Additionally, in response to any requests for references
about you, Premier shall respond, whether orally or in writing, by providing a
reference consistent with the information contained in the written letter of
reference.



(b)
Transition Period Compensation. Despite your positon transition beginning
October 3, 2017, Premier agrees that you shall be paid your regular compensation
at your current semi-monthly base amount of $19,479.17 and benefits during your
Transition Period through your final Separation Date (i.e., December 31, 2017),
less applicable withholding as required by law, except that you and Premier
agree that you shall not remain eligible for and shall not participate in the
Annual Incentive Plan for fiscal year 2018 (July 1, 2017 - June 30, 2018)
(collectively, the “Transition Period Compensation”). Further, all insurance
coverage and other benefits provided to you by Premier will then terminate and
cease to be in effect as of the Separation Date, unless otherwise continued by
you under COBRA or converted to individual plans if and as allowed under the
terms of such applicable plans / policies.



(c)
Severance Pay. Premier shall pay you ten (10) months of severance pay (in
addition to the Transition Period Compensation noted above) equal to a total
pre-withholding amount of $389,583, payable in equal semi-monthly installments
less applicable withholding as required by law (the “Severance Pay”) during the
period commencing immediately following your Separation Date and this
Agreement’s Effective Date, whichever occurs later.



(d)
Additional Severance Pay. Premier shall pay you a semi-monthly amount of $578.24
for a ten (10) month period following your Separation Date and this Agreement’s
Effective Date, whichever occurs later, less applicable withholdings as required
by law, for use in paying COBRA premium expenses or as you otherwise deem
appropriate, in your sole discretion (the “Additional Severance Pay”). The total
pre-withholding amount payable under this provision is equal to $11,564.80 and
is generally equivalent to the amount Premier would have otherwise paid for
continued health insurance coverage for you and your dependents if you had
remained an active employee during this payment period.



(e)
Equity. Premier shall treat your separation as that of a “good leaver” and/or
“involuntary termination without cause - non-change in control event” as
described in Section 4.






--------------------------------------------------------------------------------







(f)
Severance Timing. Notwithstanding the foregoing, because of the timing and
optional revocation requirements mandated by law as set forth in Section 14 and
15 below, the Severance Pay and Additional Severance Pay described above will
begin on Premier’s first regular payday that is 60 days following the Effective
Date of this Agreement or the Separation Date, whichever is later, and will
include Severance Pay and Additional Severance Pay for the period from your
Separation Date through the first installment payment date. The remaining
Severance Pay and Additional Severance Pay installments will be paid over time
during the time periods described above on a semi-monthly basis in accordance
with Premier’s normal payroll practices for its employees.



Thus, as outlined below, although you may take up to 45 days to consider and
sign this Agreement, you may sign the Agreement before the end of the 45-day
period should you wish to do so in order to avoid an initial gap in pay.


6.
No Other Payments or Benefits. You acknowledge and agree that, except for the
rights described in this Agreement, you are not entitled to any additional
wages, vacation pay, bonuses, incentive pay, annual incentive compensation plan
awards, long term incentive compensation plan awards, commissions, compensation,
severance pay, deferred compensation, equity awards, restricted stock,
performance shares, stock options, benefits, or consideration of any kind from
Premier or any of its affiliated companies. However, signing this Agreement will
not: (a) affect any vested rights you may have under any Premier equity plan or
Premier sponsored 401(k), retirement, or similar plan; or (b) affect your
ability to exercise any post-separation conversion rights provided to you under
Premier’s insurance and benefits plans, if any. You represent and agree that you
have been fully and properly paid by Premier for all hours you have worked for
Premier and that Premier does not owe you any wages, fines, damages or other
amounts related to hours worked. You also affirm that you have no known and
unreported work related injuries or occupational diseases as of the date you
sign this Agreement.



7.
Full and General Release. You, on behalf of yourself and your agents, attorneys,
heirs and assigns, hereby fully release and forever discharge, to the fullest
extent permitted by applicable law, Premier and its parent company, subsidiaries
and affiliated corporate entities, including but not limited to Premier Plans,
LLC, as well as all of such entities’ respective present and former officers,
directors, owners, shareholders, employees, agents, predecessors, successors and
assigns, of and from any and all claims, actions, damages, penalties, fines,
interest, attorneys’ fees, costs and demands of any kind whatsoever, whenever or
wherever they arose, and whether under tort, contract, statute or otherwise.
Without limiting the generality of the foregoing, this full and general release
includes, but is not limited to, any claims that you have, may have, or may have
had at the time of or prior to your execution of this Agreement arising under or
related to your employment with or separation from Premier, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act, the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq., the Older Workers
Benefit Protection Act, or any other applicable federal, state or local statute,
law, regulation or constitutional provision. Notwithstanding the preceding, this
full and general release shall not: (a) include any claims related to the
obligations of Premier under this Agreement; (b) affect any rights or claims
that may arise out of events occurring after the date you sign this Agreement;
(c) affect your vested and accrued rights as a participant in any Premier
sponsored vested 401(k) or other vested retirement benefits; (d) affect your
right to potential indemnification and/or defense as a prior officer and/or
employee of Premier under its applicable certificates of incorporation,
corporate bylaws or insurance plans, agreements or under applicable law; (e)
affect your right to elect certain continued medical coverage under COBRA or the
right to convert certain insurance coverage to a personal plan, as applicable;
(f) affect any pending claim for workers’ compensations benefits; or (g) affect
timely claims and submissions for legitimate business expenses owed to you by
Premier, properly submitted as outlined in this Agreement.



8.
Confidentiality of Agreement. You and Premier agree that the terms of this
Agreement shall remain confidential. You may disclose this Agreement to
immediate family members, to professionals representing you, and to affiliates
and employees of the same with a need to know. Premier may disclose the terms of
this Agreement to its: (a) officers, directors and senior management level
employees and professionals representing






--------------------------------------------------------------------------------





it with a need to know, and (b) third party insurance carriers and human
resources and payroll employees in order to give effect to this Agreement. You
and Premier further agree that Premier may also disclose the terms of this
Agreement in its proxy statements, Form 8-Ks or other public securities and
other filings as required by law. In addition, you and Premier agree that you or
Premier may disclose the terms of this Agreement in order to notify prospective
or actual future employers or your contracting principals, or their applicable
representatives and agents, of the post-employment obligation terms contained in
this Agreement, or to otherwise enforce the terms of this Agreement. You and
Premier also agree that you and Premier are permitted to disclose the terms of
this Agreement to the IRS and applicable state departments of taxation, if
necessary, and as otherwise required by law. Further, you and Premier
acknowledge and agree that the duty of confidentiality in this Agreement and/or
in your Employment Agreement does not restrict your ability to communicate
directly with the SEC about potential securities issues or concerns, if any.
Otherwise, the terms of this Agreement shall not be disclosed to anyone, except
as may be required by law.


9.
Non-Disparagement. Effective immediately, during the Transition Period and for
two (2) years from the date you sign this Agreement, you agree not to directly
or indirectly make any disparaging remarks (whether in writing or verbally)
about Premier or its business, services, affiliates, officers, directors or
management employees and that you will maintain a publicly cordial relationship
with Premier and its employees in your conversations with Premier owners /
members, officers, directors and employees, the healthcare community, and other
third parties. Premier represents and warrants, in turn, that Premier’s
Executive Team members agree to do likewise (i.e., no disparaging remarks and
maintain a cordial relationship) with the same individuals regarding you and
your past employment with Premier during the same period.



10.
Ongoing Obligations. As an additional condition precedent to your continued
employment during the Transition Period up to your Separation Date and the
consideration outlined in this Agreement, you agree that during the Transition
Period prior to your final Separation Date, you shall continue to honor all
confidentiality, return of data/documents/property, intellectual property, and
other ongoing obligations previously agreed to by you with Premier under
Premier’s Code of Conduct and Conflict of Interest program and Section 3 of your
Employment Agreement regarding conflicts of interest.



You further agree that after your final Separation Date, you shall continue to
honor all confidentiality, return of data/documents/property, intellectual
property, non-competition, non-interference with / non-solicitation of
restricted customers, non-interference with restricted suppliers, non-raiding of
employees, and/or other ongoing obligations previously agreed to by you with
Premier in your Employment Agreement and in accordance with applicable federal
or state law. You also agree that any breach by you of any such pre- or
post-employment obligations shall be deemed to be a breach by you of this
Agreement, which shall allow additional remedies in accordance with this
Agreement.


11.
Return of Property. You agree that all Premier property, files, documents,
equipment, data, and confidential information used, prepared, or collected by
you as part of your employment with Premier, in whatever form, are and will
remain the property of Premier. As such, you agree to return to Premier on or
before the Separation Date all property, files, documents, equipment, data and
information belonging to Premier in your possession or control, regardless of
how stored or maintained and including all originals and copies.



12.
Breach. You agree that, in the event of any breach or threatened breach of this
Agreement by you, Premier shall be entitled to an injunction, without bond,
restraining such breach. In addition, you and Premier agree that the prevailing
party in any legal action to enforce the terms of this Agreement (including any
action by Premier to enforce or collect a refund or to enforce the terms of your
non-disparagement, confidentiality, and other ongoing obligations agreed to by
you under this Agreement) shall be entitled to costs and attorneys’ fees
relating to any such proceeding, but nothing in this Agreement shall be
construed as prohibiting you or Premier from pursuing other remedies available
for any breach or threatened breach.

 
You agree that if you breach any of the provisions in this Agreement concerning
confidentiality, return of property, non-disparagement, or your current
employment conflict of interest or post-employment confidentiality, non-compete,
non-interference / non-solicitation and non-raiding obligations to Premier





--------------------------------------------------------------------------------





contained and/or referenced in Sections 8 - 11 of this Agreement during the
applicable term for each, you shall automatically and immediately forfeit at the
time of the breach the right to any further Severance Pay or Additional
Severance Pay under this Agreement. In such case, you and Premier agree that the
general release shall remain valid and enforceable based on the other
consideration paid or provided up to that date.


You and Premier also agree that if you breach the above provisions in this
Agreement concerning confidentiality, return of property, non-disparagement, or
your current employment conflict of interest or post-employment confidentiality,
non-compete, non-interference / non-solicitation and non-raiding obligations to
Premier contained and/or referenced in Sections 8 - 11 of this Agreement during
the applicable term for each, you shall be required to refund to Premier, and
Premier shall be entitled to recover of you, seventy-five percent (75%) of the
amount of any Severance Pay and Additional Severance Pay already paid to you by
Premier under this Agreement at the time of the breach, if any.


13.
Knowing and Voluntary Waiver. Pursuant to federal law, Premier advises you to
consult a lawyer concerning the terms of this Agreement and your rights under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”) and
the Older Workers Benefit Protection Act of 1990 (“OWBPA”). By signing below,
you acknowledge that you have carefully read this Agreement, that you know and
understand the contents of this Agreement, that you have had ample opportunity
to review the terms of this Agreement, that you have consulted with or had the
opportunity to consult with a lawyer regarding this Agreement, and that you
execute this Agreement of your own free will.



14.
Waiting Period and Deadline To Accept. After receiving this Agreement from
Premier, you have up to forty-five (45) days from the date of its original
presentation to consider this Agreement and the release under the ADEA or OWBPA.
If you have not signed and returned this Agreement to me by the close of
business on the forty-sixth (46th) day after you received it, this offer is
automatically withdrawn.



15.
Revocation Rights. You have seven (7) days from the date you sign this Agreement
to revoke this Agreement, if you so choose, by advising me in writing of the
revocation. This Agreement and the release shall not become effective until you
have signed the Agreement and the 7-day revocation period has passed without
your revocation (the “Effective Date”).



Of course, if you do not wish to have a gap in your current compensation, you
may wish to sign the Agreement before the end of the 45-day period. Further, if
you do not sign this Agreement within the 45-day period or if you revoke it
within the 7-day revocation period noted above, this offer will be automatically
withdrawn, and Premier will not provide you with the payments and benefits
listed under the Separation Benefits section above. Rather, you will receive
only that to which you are entitled under Company policy.


16.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws and judicial decisions of the State of North Carolina,
without regard to otherwise applicable conflict of law principles. Any action or
proceeding arising out of or relating to this Agreement or your employment with
or separation from Premier must only be brought in a state or federal court
located in Mecklenburg County, North Carolina. As such, you and Premier
irrevocably consent to: (a) the jurisdiction and venue of any such court for any
such action; and (b) service via nationally recognized overnight carrier for any
such action.



17.
Taxes / Estate. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986 (“IRC”), as amended and the regulations and other
guidance promulgated thereunder (“Section 409A”), to the extent that section is
applicable, and it shall be interpreted in a manner that complies with such
section to the fullest extent possible. In addition, you are advised to consult
with your own, independent accountant and/or tax counsel regarding any and all
tax issues related to this Agreement.



You understand and agree that Premier is responsible for withholding and will
withhold federal, state and local income tax on the compensation and benefits
outlined in this Agreement, if and as applicable. However, you are solely
responsible for any and all other federal, state or local tax liability,
penalties, interest, tax payments or tax judgments against you that could arise
as a result of this Agreement, including but not





--------------------------------------------------------------------------------





limited to any potential tax liability or penalties under IRC Sections 105(h)
and 409A. In no event shall Premier be required to pay to you any “gross-up” or
other payment with respect to any taxes or penalties imposed under IRC Sections
105(h) or 409A with respect to any payment or benefit paid or payable to you
under this Agreement. You also agree that Premier, the individuals and entities
released in this Agreement, and their respective officers, employees,
accountants, attorneys and agents are in no way indemnifying or making any
representation, statement or guarantee to you as to your past, current or future
tax liability or the ultimate position that the IRS or any applicable state tax
agency may take with respect to the tax treatment of prior or future wages,
payments, compensation and benefits, including those payments and provisions set
forth in the Separation Benefits section of this Agreement. You and Premier
further agree that in the event of your death, the payments outlined in this
Agreement will be paid to your estate or legal representative, as applicable, in
accordance with the above terms.


18.
Section 409A Tax Compliance.



(a)
As noted above, Premier and you acknowledge and agree that, to the extent
applicable, Premier and you intend that any amounts payable hereunder that could
constitute “deferred compensation” within the meaning of Section 409A will be
compliant with Section 409A. Notwithstanding any provision of this Agreement to
the contrary, if Premier shall determine that any provision of this Agreement
does not comply with the requirements of Section 409A, Premier may amend
(without any obligation to do so or to indemnify you for failure to do so) the
Agreement to the extent necessary (including retroactively) in order to comply
with Section 409A (which amendment shall not reduce the amounts payable to you
under this Agreement). Premier shall also have the discretionary authority to
take such other actions to correct any failures to comply in operation with the
requirements of Section 409A. Such authority shall include the power to adjust
the timing or other details relating to the awards and/or payments described in
this Agreement (but not the amounts payable to you under this Agreement) if
Premier determines that such adjustments are necessary in order to comply with
or become exempt from the requirements of Section 409A. Notwithstanding the
foregoing, to the extent that this Agreement or any payment or benefit (or
portion thereof) under this Agreement or the plans referenced herein shall be
deemed not to comply with Section 409A, then Premier, the Board of Directors and
Compensation Committee for Premier and its parent corporation, Premier and its
parent corporation’s shareholders, owners, officers and employees, and their
designees and agents shall not be liable to you in any way, and no provision of
this Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from you or any other
individual to Premier or any of its respective affiliated entities, employees or
agents.



(b)
Notwithstanding any provision to the contrary in this Agreement, no amount
payable on account of your termination of employment shall be paid unless the
termination of your employment constitutes a “separation from service” within
the meaning of Section 409A.



(c)
For purposes of Section 409A, (including, without limitation, for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(iii)), your right to receive any
installment payments under this Agreement shall be treated as a right to receive
a series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment.



(d)
The reimbursements of expenses and provision of in-kind benefits under this
Agreement shall comply with the requirements of Section 409A (to the extent
subject to Section 409A), which generally require that any such reimbursements
payable or in-kind benefits provided to you pursuant to this Agreement shall be
paid or provided to you no later than December 31 of the year following the year
in which the expense was incurred, the amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and your right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.



(e)
Notwithstanding anything to the contrary in this Agreement, given that the
equity of Premier (or any other corporation, trade or business that would be
treated as a single employer with Premier under






--------------------------------------------------------------------------------





Sections 414(b) or (c) of the Internal Revenue Code of 1986, as amended (the
“Code”)) is publicly traded on an established securities market on the date of
your separation from employment, and because you are a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code as of such date, then
no payments under this Agreement or any other plan, program, agreement or
arrangement, to the extent they are subject to Section 409A, shall be made to
you before the earlier of the date which is six months after the date of your
separation from employment or the date of your death. Any such payments that
would otherwise have been made to you under this Agreement during such period
shall be accumulated without interest and paid to you on the earlier of such
dates.


19.
Administrative Participation. You acknowledge that, with the possible exception
of the U.S. Securities and Exchange Commission (SEC), you do not have a charge
of discrimination or complaint currently pending before the U.S. Equal
Employment Opportunity Commission (EEOC), the U.S. Department of Labor, the
North Carolina Department of Labor, or a comparable local, state or federal
agency. You further understand that this Agreement does not preclude you from
communicating directly with the SEC or the Financial Industry Regulatory
Authority (FINRA) regarding potential securities issues or concerns, if any, and
that nothing in this Agreement is intended to, or shall, interfere with your
non-waivable rights under federal, state or local civil rights or employment
laws to file a charge or complaint with, participate in a proceeding by, or
cooperate with an appropriate federal, state or local government agency
enforcing such laws (including providing documents or other information to such
agencies), none of which shall constitute a breach of this Agreement or the
confidentiality provisions of this Agreement, your Employment Agreement, any
other confidentiality agreements entered into between you and Premier, or
Premier policy. You do not need prior authorization from Premier to make any
such governmental reports or disclosures, and you are not required to notify
Premier when taking any such action. However, by signing this Agreement, you
agree that you are not entitled to reinstatement or any monetary or other
damages or relief that may be sought on behalf of you by the EEOC (or a
comparable state or federal agency) or recovered in any litigation stemming from
any such filing of a charge of discrimination or complaint on behalf of you, or
those similarly situated with you, by the EEOC or a comparable state or federal
agency, any rights to which you forever waive (with the exception of any
potential benefit, monetary award, or remedy from applicable SEC or OSHA
whistleblower award programs, pursuant to Section 922 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, and/or any other applicable
non-waivable government-administered whistleblower award program for providing
information directly to a governmental agency).



20.
Return to Premier. Despite your separation, you are generally eligible for
rehire with Premier through our competitive hiring process. Therefore, if at any
time while you are receiving Separation Benefits under this Agreement as
outlined above you are re-hired or re-engaged by Premier in any position, then
your right to any future Separation Benefits under this Agreement that have not
yet been paid to you shall be forfeited and shall automatically cease on your
first day of work in such position. Rehire shall include contract and third
party arrangements working with or for Premier. If you have been offered and
accept another position with Premier prior to the scheduled Separation Date, you
shall forfeit and have no right to receive any Separation Benefits under this
Agreement (except for any Transition Compensation earned by you up to the
effective start date of any new position assumed by you with Premier).



21.
Severability. If any paragraph, term or provision of this Agreement shall be
held or determined to be unenforceable, the balance of this Agreement shall
nevertheless continue in full force and effect. In addition, in any such event,
you and Premier agree that it is their intention and agreement that any such
paragraph, term or provision which is held or determined to be unenforceable as
written, shall nonetheless be enforced and binding to the fullest extent
permitted by law as though such paragraph, term or provision had been written in
such a manner and to such an extent as to be enforceable under the
circumstances.



22.
Entire Agreement. This Agreement constitutes the entire agreement between you
and Premier pertaining to the subject matter contained herein. This Agreement
supersedes any and all prior and contemporaneous agreements, representations and
understandings of the parties related to the subject matter herein, including
but not limited to any offer letter or employment agreements, but provided that
this Agreement does not relieve you of any post-employment obligations to
Premier under any applicable law and/or your existing Employment






--------------------------------------------------------------------------------





Agreement, including but not limited to your confidentiality, non-compete,
non-interference / non-solicitation and non-raiding obligations. No
modification, termination, or attempted waiver of any of the provisions of this
Agreement shall be binding upon Premier unless reduced to writing and signed by
a duly authorized Premier official. This Agreement shall be construed according
to a plain reading of its terms and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision in this Agreement. Nothing in this agreement shall be construed as
impairing or altering your rights under the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010.


Durral, if you have any questions regarding this Agreement or your Separation
Benefits, please do not hesitate to let me know. Otherwise, if the terms of this
Agreement are agreeable to you, please sign and date below and return the
Agreement to me.


Again, we hope that this separation package will be helpful to you and wish you
the best in your future endeavors.
 
Very truly yours,




/s/ Kelli L. Price
Kelli L. Price
Senior Vice President, People
Premier Healthcare Solutions, Inc.




[Signature on Next Page]





--------------------------------------------------------------------------------







Agreed to and accepted by:


Signature: /s/ Durral R. Gilbert                        


Printed Name: Durral R. Gilbert


Date: October 9, 2017                        





